Attachment to Advisory Action
Applicants’ amendment filed 3/11/2021 has been fully considered; however, the amendment has not been entered given that it raises other new issues that would require further consideration and/or search.
With respect to new issues, independent claim 32 has been amended to recite “wherein the plurality of nanopores constitutes from about 40 vol% to about 99 vol% of the total pore volume”. It is the examiner's position that this is a new issue since this combination was not presented before and claims dependent on 32 were not presented before with this combination. Therefore, the amendment would require further consideration and/or search.
Applicant’s request for entry into AFCP 2.0 is acknowledged but is denied. Specifically, entry into AFCP 2.0 requires the submission of a non-broadening amendment to at least one independent claim whereas proposed claim 32 uses the broader terminology “interphase modifier” as opposed to the narrower “hydrophobic interphase modifier”. 
Applicant’s submission is also non-compliant as the added text is not underlined and removed text is not stricken through/double bracketed. 
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. Since the amendment is not being entered for the reason given above, and all arguments by the Applicant concern the proposed amendment, such arguments are rendered moot and thus need not be addressed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764